Citation Nr: 0806640	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The veteran submitted a timely notice of disagreement to the 
November 2004 denial of entitlement to service connection for 
left ear hearing loss.  In March 2006, a statement of the 
case was issued.  The veteran's April 2006 substantive appeal 
is, however, specifically limited to the instant matter.  
Hence, the Board's jurisdiction is limited to the issue noted 
on the title page.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no independently verifiable evidence to corroborate 
his report of in-service stressors upon which a diagnosis of 
PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004 
correspondence and as part of a March 2006 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession in the above-mentioned documents.  A March 2006 
letter provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.

Following the veteran's January 2008 videoconference hearing 
conducted by the undersigned, the case was held open for a 
period of thirty days in order to provide the appellant an 
opportunity to submit additional evidence to independently 
corroborate his claimed in-service stressor.  See page 10 of 
hearing transcript (transcript).  The veteran thereafter did 
not submit any additional evidence.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability to 
include PTSD.

The veteran asserts that he has PTSD as a result of his being 
exposed to enemy mortar fire shortly after his arrival in 
Vietnam.  He notes that he thereafter slept in a bunker for 
more than a month because he was afraid of the incoming 
bombs.  See notice of disagreement received in February 2005.  
He also claims that PTSD can be attributed to the death of 
his good friend, and possible half brother, [redacted], 
in Vietnam.  His DD 214 shows that he served in Vietnam from 
January to December 1969, and that his primary military 
occupational specialty was equipment store specialist, i.e., 
a stock clerk.  

At his January 2008 hearing the veteran acknowledged that he 
had not received post service treatment for PTSD.  See pages 
11 and 12 of transcript.  

At his July 2004 VA PTSD examination the veteran gave a 
history of learning that a close childhood friend actually 
"turned out to be his half brother."  [At his January 2008 
hearing the veteran stated that there was a "good 
possibility" that [redacted] was his half brother; see 
page six of transcript].  He added that while in Vietnam when 
he went to visit [redacted] he was informed that he had 
been killed.  To this, a March 2006 record from 
www.archives.gov, i.e, National Archives and Records 
Administration, shows that [redacted], an Army specialist 
fourth class, was killed in action on June 6, 1969, in South 
Vietnam.  His home city of record was reported to be 
[redacted], South Carolina.  While the examiner was 
initially unable to diagnosis PTSD with certainty, following 
the appellant completing a series of psychological studies he 
did diagnose PTSD.  The examiner added that PTSD appeared to 
be related to the veteran's experiences in Vietnam.  

At his January 2008 videoconference hearing the veteran 
testified that in mid January 1969, while assigned to a Long 
Binh duty station for security purposes he came under enemy 
shelling and mortar rounds.  See pages four and eight of 
transcript.  

The veteran added that while in Vietnam he found out that a 
friend, who possibly was a half brother, had been killed in 
August 1969.  See page five of transcript.  The appellant 
stated that his friend was assigned to Cu Chi, while he was 
stationed in Long Binh.  Id.  

The record was held open for 30 days top allow the veteran an 
opportunity to provide VA with evidence to verify his claimed 
relationship to [redacted], such as high school yearbook 
photos, as well as any other stressor.  The veteran, as 
noted, did not provide to VA any additional evidence that 
would independently verify any claimed stressor.  The Board 
acknowledges that the veteran's DD 214 lists his home of 
record at the time of his entry onto active service as 
[redacted], South Carolina, which was the same home of 
record as [redacted].  

Service personnel records show that the veteran while in 
Vietnam was assigned to Fox Company, US Army Depot Long Binh, 
United States Army Pacific.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Analysis

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other independently verifiable evidence.  38 
C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or on 
verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the veteran's unverified stressors.

Although the veteran has identified the stressors noted 
above, he has not described the events therein with 
sufficient detail that a verification search by the U.S. Army 
and Joint Services Records Research Center (JSRRC) could be 
conducted.  The veteran was provided an opportunity following 
his January 2008 hearing to provide more specific 
information, to include information concerning his primary 
stressor, that being the death in-service of his close 
friend, [redacted].  Unfortunately, the veteran did not 
reply.  He was also provided a questionnaire in December 2005 
by which he could have informed VA of specific details of his 
claimed in-service stressors.  He did not return that 
questionnaire to VA.  His response in both instances 
theoretically could have provided the detail necessary to 
assist the Board in verifying his alleged stressors.  While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the factual data required by VA to provide a 
successful search, such as the names, dates, and places of 
the stressors are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  

Though a VA medical professional in September 2004 provided a 
diagnosis of PTSD, and commented that the disorder was 
related to the veteran's experiences in Vietnam, because 
there is no evidence independently verifying any in-service 
stressor, service connection for PTSD is not warranted.

The appellant is advised that he may attempt to reopen his 
claim at any time.  His claim would then be readjudicated 
based on the evidence available at that time.  The best 
evidence would be evidence that would independently verify 
his exposure to an inservice stressor.  At this stage, 
however, as the veteran did not serve in combat, there is 
insufficient evidence that independently verifies his claimed 
in-service stressors.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


